           Case 1:19-cv-00496-NONE-EPG Document 28 Filed 02/03/20 Page 1 of 1
 1

 2

 3

 4

 5

 6

 7

 8                                    IN THE UNITED STATES DISTRICT COURT

 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11 MICHAEL N. ANHAR                                        CASE: 1:19−CV−00496−NONE−EPG

12                             vs.

13 CITIBANK, N.A.                                          ORDER UNASSIGNING DISTRICT JUDGE

14                                                    /

15            The court, having considered the inactive senior status of District Judge Lawrence J. O'Neill, finds

16 the necessity for unassigning the above captioned case, and for notice to be given to the affected parties.

17            IT IS THEREFORE ORDERED that:

18            The above captioned case shall be and is hereby UNASSIGNED and shall remain unassigned until

19 a new district judge is appointed. The new case number for this action, which must be used on all documents

20 filed with the court, is:               1:19−CV−00496−NONE−EPG

21            All dates currently set in this reassigned action shall remain effective subject to further order of the

22 court. Parties are referred to the attached Standing Order in Light of Ongoing Judicial Emergency in the

23 Eastern District of California for more information.

24            DATED:      February 3, 2020

25

26

27                                                                            KIMBERLY J. MUELLER, CHIEF
                                                                              U.S. DISTRICT COURT JUDGE
28
